Appleton, J.
When a party contracts to deliver goods at a particular place, and within a definite time, and no payment has been made, the law seems well settled, that the difference between the contract price and that which goods of a similar description and quality bore at the time when and the place where, by the contract, they should have been delivered, is the true measure of damages. Mayne on Damages, 81. Now whether logs are to be delivered within a definite time, and at a particular place, by virtue of a contract of sale, or *267of a contract for hauling, are considerations in no way affecting their value.
The instruction that the value of the logs was to be determined at the first place where they had a marketable value, whether it was on the shore where they were cut, or at the forks of the river below, or in the boom, was correct. The market value of the logs at the time and place of delivery was the fact to be ascertained. But if, at the time and place of delivery, they had no market value, is the party violating his contract, therefore, to bo exonerated from all liability and entirely exempted from the payment of damages ? The market value is only ascertainable by sales made. If there had been none on the precise day, then it is necessary to have recourse to sales nearest the time at which the goods in question should have been delivered. Dana v. Fielder, 2 Kernan R., 40. The same principle applies in space. If at the place where the logs were to have been delivered there was no market, then their value at the nearest points which afforded a market, and at which sales were usually made, should be ascertained, in reference to the damages sustained. Such was the rule in Gregory v. McDowell, 8 Wend. R., 435, where the court held that evidence of value at other places in the neighborhood of the place of delivery might be admissible for the purpose of showing “ what their true value was at that place. But when the evidence is clear and explicit as to the value of the article at the place of delivery, such value must control, no matter what the value is at other places.” The necessity of this rule is apparent, as otherwise the law would afford no adequate security for the performance, and no sufficient punishment for the violation, of contracts.
The marketable value of the logs being ascertained, the stumpage, the contract price for cutting, hauling, and the expoirses of running to the place of sale were, according to the instructions of the presiding judge, to be deducted. This was correct. They were expenses necessarily incurred in getting the logs to the place where they would bo articles *268of sale, and should be properly deducted from their market value when that was ascertained.
It seems from the testimony of Dwinel that it was not his intention to have sold the logs, but to have manufactured them. The plaintiff alleges that if the logs had been delivered according to the contract, and had been manufactured by Dwinel, according to his declared . intention — that, as prices were shown to have been for boards manufactured out of logs of the description in the contract, the defendants would have made severe and heavy losses, and that, consequently, instead of having been injured by his non-performance of the contract the defendants were essentially benefited thereby, and that therefore they are not entitled to claim by way of recoupment any deductions from the plaintiff’s demand.
The presiding justice instructed the jury, in finding the damages, to disregard “ the defendants’ design respecting them; that it was of no importance what defendants would have done, or intended to do, with the logs if they had been cut, or what their object was in contracting to have them cut,” &c.
The theory of the law as to damages is that they are to be a compensation and satisfaction for the damages sustained. It rarely happens in any case that this can be completely attained. Even in the simplest case arising from the non-payment of money, the damages may be insufficient to remunerate the creditor for the injury arising to him from the non-payment of his debt, or to place him in as good a situation as if it had been paid when due. In more complex cases the difficulty of establishing rules which shall meet all the fluctuations of commercial life is still more apparent. The most that can be expected is to fix general rules, which shall approximate to that great end.
The measure of damages for the non-delivery of an article,, as has been seen, is its value at the time and place of delivery. Remote and consequential damages — possible gains and contingent profits — are not allowed. The damages *269recoverable are limited to such as are the immediate and necessary result of the breach. Bridges v. Stickney, 38 Maine R., 361. “I am satisfied,” says Judge Story, in the schooner Lively, 1 Gal., 314 and 325, “ that an allowance of damages, upon the basis of a calculation of profits, is inadmissible. The rule would be in the highest degree unfavorable to the interests of the community. The subject would be involved in utter uncertainty.” The price is based on the market value of the thing to be sold or delivered. It operates as a liquidated estimate of the worth of the contract to both parties. “ It is obviously unfair that either party should be paid for carrying out his bargain, on one estimate of its value, and be forced to pay for failing in it, on quite a different estimate. This would be to make him an insurer of the other party’s profits, without any premium for undertaking the risk.” Mayne on Damages, 6. The purpose of the purchaser, the anticipated disposition of the thing purchased, and the probable profits, in case the anticipated disposition had been made, are not ordinarily the proper subject of damage. The actual loss at the time and place of delivery seems the true rule to be gathered from all the cases.
But the same principle which prevents the plaintiff from recovering for imaginary profits, equally deprives the defendant from setting up speculative losses, which, if the bargain had been completed, the purchaser might have sustained had he carried into complete effect his contemplated purpose. If remuneration is not to be made in the one case, neither is deduction to be made in the other. The party violating his contract is not to make profit from its non-performance, because, if it had been performed, and the other party had acted up to his original intention, losses might have occurred.
The parties contracted for the delivery of logs at a particular place, and within a prescribed time. The plaintiff’s remuneration, if he performed his agreement, was neither to be increased or diminished by any disposition of the logs which the defendants might make between the time of their *270delivery, by the terms of tbe. contract, and their conversion into boards, and their final sale. Failing to perform his agreement, he is not to be exempted from damages in consequence of possible, or even probable losses, which might have arisen subsequent to the time, when, by its terms, it should have been performed.
' It is not perceived that the plaintiff has suffered in his legal rights from the rulings to which exceptions have been taken.

Exceptions overruled.